

114 S1622 RS: FDA Device Accountability Act of 2015
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 426114th CONGRESS2d SessionS. 1622IN THE SENATE OF THE UNITED STATESJune 18, 2015Mr. Burr (for himself, Mr. Franken, Mr. Kirk, Mr. Enzi, and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsApril 18, 2016Reported by Mr. Alexander, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Federal Food, Drug, and Cosmetic Act with respect to devices.
	
 1.Short titleThis Act may be cited as the FDA Device Accountability Act of 2015. 2.Ensuring least burdensome means of evaluating devices (a)Training and oversight of least burdensome requirementsSection 513 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360c) is amended by adding at the end the following:
				
					(j)Training and oversight of least burdensome requirements
 (1)Training and assessmentThe Secretary shall— (A)ensure that each employee of the Food and Drug Administration who is involved in the review of premarket submissions, including supervisors, receives training regarding the meaning and implementation of the least burdensome requirements under subsections (a)(3)(D) and (i)(1)(D) and section 515(c)(5); and
 (B)periodically assess the implementation of the least burdensome requirements, including the employee training under subparagraph (A) to ensure that the least burdensome requirements are fully and consistently applied.
 (2)Ombudsman auditNot later than 180 calendar days after the date of enactment of the FDA Device Accountability Act of 2015, the ombudsman for any organizational unit of the Food and Drug Administration responsible for the premarket review of devices shall—
 (A)conduct an audit of the training described in paragraph (1)(A); (B)include in such audit interviews of persons who are representatives of the device industry regarding their experience in the device premarket review process, including with respect to the application of least burdensome concepts to premarket review and the application of postmarket requirements to facilitate premarket decisionmaking;
 (C)include in such audit an assessment of the measurement tools the Secretary uses to assess the implementation of the least burdensome requirements, including the effectiveness of such tools and the effectiveness of the implementation of the least burdensome requirements; and
 (D)within 30 calendar days of completion of the audit, make such audit available— (i)to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives; and
 (ii)on the Internet website of the Food and Drug Administration.. (b)Premarket applicationsSection 515(c) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360e(c)) is amended by adding at the end the following:
				
 (5)(A)In requesting additional information with respect to an application under this section, the Secretary shall consider the least burdensome appropriate means necessary to demonstrate a reasonable assurance of device safety and effectiveness.
 (B)For purposes of subparagraph (A) the term necessary means the minimum required information that would support a determination by the Secretary that an application provides a reasonable assurance of the safety and effectiveness of the device.
 (C)Nothing in this paragraph alters the standards for premarket approval of a device. (D)For purposes of this paragraph, the Secretary shall consider whether the least burdensome means of demonstrating a reasonable assurance of device safety and effectiveness would be achieved through reliance on postmarket information..
 (c)Rationale for significant decisions regarding devicesSection 517A(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360g–1(a)) is amended by adding at the end the following:
				
 (3)Application of least burdensome requirementsThe substantive summary required under this subsection shall include an explanation of how the least burdensome requirements were considered and applied consistent with section 513(i)(1)(D) and section 513(a)(3)(D) and section 515(c)(5), as applicable..
			3.Permitting non-local institutional review boards
 (a)In generalSection 520 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360(j)) is amended— (1)in subsection (g)(3)—
 (A)by striking local each place it appears; and (B)in subparagraph (A)(i), by striking which has been; and
 (2)in subsection (m)(4)— (A)by striking local each place it appears; and
 (B)by amending subparagraph (A) to read as follows:  (A)in facilities in which clinical testing of devices is supervised by an institutional review committee established in accordance with the regulations of the Secretary; and.
 (b)RegulationsNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall revise or issue such regulations or guidance as may be necessary to carry out the amendments made by subsection (a).
			4.Clarifying CLIA waiver study design guidance for in vitro diagnostics
 (a)Draft revised guidanceNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall publish a draft guidance that—
 (1)revises section V. Demonstrating Insignificant Risk of an Erroneous Result – Accuracy of the guidance entitled Recommendations for Clinical Laboratory Improvement Amendments of 1988 (CLIA) Waiver Applications for Manufacturers of In Vitro Diagnostic Devices and dated January 30, 2008; and
 (2)includes guidance on the appropriate use of comparable performance between a waived user and a moderately complex laboratory user to demonstrate accuracy.
 (b)Final revised guidanceThe Secretary of Health and Human Services shall finalize the draft guidance published under subsection (a) not later than 1 year after the comment period for such draft guidance closes.
	
 1.Short titleThis Act may be cited as the FDA Device Accountability Act of 2016. 2.Use of nonlocal institutional review boards for review of investigational device exemptions and human device exemptionsSection 520 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360j) is amended—
 (1)in subsection (g)(3)— (A)in subparagraph (A)(i)—
 (i)by striking local; and (ii)by striking which has been; and
 (B)in subparagraph (B), by striking a local institutional and inserting an institutional; and (2)in subsection (m)(4)—
 (A)by striking subparagraph (A) and inserting the following new subparagraph:  (A)in facilities in which clinical testing of devices is supervised by an institutional review committee established in accordance with the regulations of the Secretary, and; 
 (B)in subparagraph (B), by striking a local institutional and inserting an institutional; and (C)in the matter following subparagraph (B), by striking local.
				3.CLIA waiver study design guidance for in vitro diagnostics
 (a)Draft revised guidanceNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, shall publish a draft guidance that—
 (1)revises section V. Demonstrating Insignificant Risk of an Erroneous Result – Accuracy of the guidance entitled Recommendations for Clinical Laboratory Improvement Amendments of 1988 (CLIA) Waiver Applications for Manufacturers of In Vitro Diagnostic Devices and dated January 30, 2008; and
 (2)includes the appropriate use of comparable performance between a waived user and a moderately complex laboratory user to demonstrate accuracy.
 (b)Final revised guidanceThe Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, shall finalize the draft guidance published under subsection (a) not later than 1 year after the comment period for such draft guidance closes.
			4.Ensuring least burdensome means of evaluating devices
 (a)Training and oversight of least burdensome requirementsSection 513 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360c) is amended by adding at the end the following:
				
					(j)Training and oversight of least burdensome requirements
 (1)Training and assessmentThe Secretary shall— (A)ensure that each employee of the Food and Drug Administration who is involved in the review of premarket submissions, including supervisors, receives training regarding the meaning and implementation of the least burdensome requirements under subsections (a)(3)(D) and (i)(1)(D) and section 515(c)(5); and
 (B)periodically assess the implementation of the least burdensome requirements, including the employee training under subparagraph (A) to ensure that the least burdensome requirements are fully and consistently applied.
 (2)Ombudsman auditNot later than 18 months after the date of enactment of the FDA Device Accountability Act of 2016, the ombudsman for any organizational unit of the Food and Drug Administration responsible for the premarket review of devices shall—
 (A)conduct an audit of the training described in paragraph (1)(A), including the effectiveness of such training in implementing the least burdensome requirements;
 (B)include in such audit interviews of persons who are representatives of the device industry regarding their experience in the device premarket review process, including with respect to the application of least burdensome concepts to premarket review and decisionmaking;
 (C)include in such audit a list of the measurement tools the Secretary uses to assess the implementation of the least burdensome requirements, including those referenced in paragraph (1)(B) and section 517A(a)(3), and may also provide feedback on the effectiveness of such tools in the implementation of the least burdensome requirements;
 (D)summarize the findings of such audit in a final audit report; and (E)within 30 calendar days of completion of such final audit report, make such final audit report available—
 (i)to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives; and
 (ii)on the Internet website of the Food and Drug Administration.. (b)Premarket applicationsSection 515(c) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360e(c)) is amended by adding at the end the following:
				
 (5)(A)In requesting additional information with respect to an application under this section, the Secretary shall consider the least burdensome appropriate means necessary to demonstrate a reasonable assurance of device safety and effectiveness.
 (B)For purposes of subparagraph (A), the term necessary means the minimum required information that would support a determination by the Secretary that an application provides a reasonable assurance of the safety and effectiveness of the device.
 (C)For purposes of this paragraph, the Secretary shall consider the role of postmarket information in determining the least burdensome means of demonstrating a reasonable assurance of device safety and effectiveness.
 (D)Nothing in this paragraph may alter the standards for premarket approval of a device.. (c)Rationale for significant decisions regarding devicesSection 517A(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360g–1(a)) is amended by adding at the end the following:
				
 (3)Application of least burdensome requirementsThe substantive summary required under this subsection shall include a brief statement regarding how the least burdensome requirements were considered and applied consistent with section 513(i)(1)(D), section 513(a)(3)(D), and section 515(c)(5), as applicable..April 18, 2016Reported with an amendment